                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
               Plaintiff,                   )
                                            )
         vs.                                )         Case No. 4:16CR00364 JAR
                                            )
MERWIN SMITH,                               )
                                            )
               Defendant.                   )

                             MEMORANDUM AND ORDER

      This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Shirley Padmore Mensah (ECF No. 32). On November 26, 2018, Defendant

filed a Motion to Suppress Evidence and Statements (ECF No. 25). Magistrate Judge Mensah

recommends the Court deny the Motion to Suppress Evidence and Statements.

      Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate

Judge Mensah, who filed a Report and Recommendation on January 10, 2019 (ECF No. 32).

The Magistrate Judge recommends that the Motion to Suppress Statements and Evidence (ECF

No. 25) be denied. Neither party has filed objections or otherwise responded to the Report and

Recommendation. After de novo review of this matter, this Court adopts the Magistrate

Judge’s recommendation.

      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the United States

Magistrate Judge [32] is SUSTAINED, ADOPTED, AND INCORPORATED herein.
      IT IS FURTHER ORDERED that the Motion to Suppress Statements and Evidence

[25] is DENIED.

  Dated this 6th day of February, 2019.



                                          JOHN A. ROSS
                                          UNITED STATES DISTRICT JUDGE
